Citation Nr: 0107893	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim to reopen for entitlement to service 
connection for a back disorder.  A claim therefor was most 
recently the subject of an RO decision in December 1988, 
which was not timely appealed.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated in March 2000, the veteran specifically requested a 
hearing before the Board, sitting at the RO.  Received by the 
RO in June 2000 was a written statement executed by the 
veteran, wherein he stated that he no longer wanted a hearing 
and he requested that his case be forwarded to the Board for 
review.  There being no other pending request for an RO or 
Board hearing, the Board therefore proceeds to address the 
issue presented.


REMAND

It is noted that the RO based its January 1999 denial on a 
legal standard no longer in effect.  Specifically, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit rejected the test 
for determining the materiality of evidence originally set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a), that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  Since Hodge, reviewing a final 
decision based on new and material evidence became 
potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The Court in Elkins held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for the reopening of claims had 
become a three-step process under the holding of the Federal 
Circuit in Hodge.  

Such test was further modified on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

It is apparent that the RO has not developed this matter in 
light of changes brought about by either Hodge or the VCAA.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

As well, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  Specifically, efforts to advise the veteran of 
what evidence is needed to reopen his claim of entitlement to 
service connection for a back disorder are required and the 
veteran must be afforded an opportunity to present any such 
evidence or argument in support of the claim herein at issue.  
As well, the record is replete with references to the 
veteran's receipt of VA medical treatment from a variety of 
facilities and it is unknown whether a complete set of 
treatment records is currently on file.  Also, efforts to 
define further the nature of the veteran's back disability 
and its relationship to his period of military service are 
likewise in order.  

As further medical examination is necessitated, the veteran 
is hereby advised of the importance of appearing for such 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for entitlement to 
service connection for a back disorder, 
including the presentation of new and 
material evidence.  The RO should also 
advise the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of his claim 
to reopen for service connection for a 
back disorder.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of a back 
disorder.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his back disorder since 
his discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

From direct contact with the veteran, the 
RO should also attempt to obtain 
clarifying details as to post-service 
injuries of the back which were sustained 
by him, including the many motor vehicle 
accidents referred to in the record.  The 
dates and places of those occurrences, 
whether medical treatment was received, 
and names and addresses of the medical 
professionals or institutions providing 
such care should be fully outlined.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  The 
requested records should include those 
from the VAMC, East Orange pertaining to 
inpatient or outpatient treatment in 
1972.  The RO should also insure that all 
VA records since service from the East 
Orange, Lyons, Wilkes Barre, Altoona, 
Oakland and Riveria Beach facilities are 
included in the claims folder.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO should through contact with 
the United States Army, United States 
Army Reserve, the National Personnel 
Records Center, and/or other source 
verify the dates of the veteran's period 
of active duty and obtain a complete set 
of the veteran's service medical and 
personnel records.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  Any and all 
attempts to complete the foregoing must 
be documented in writing.

5.  The RO should obtain from the Social 
Security Administration any and all 
medical and administrative records 
utilized by that agency with respect to 
any and all claims of the veteran for 
disability benefits from that agency.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

6.  If it is determined that new and 
material evidence has been submitted to 
reopen the claim, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of orthopedics 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's back disorder.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive physical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses are then to be fully set forth. 

It is requested that the orthopedic 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that any current 
back disorder of the veteran 
had its onset during his period 
of military service from March 
1962 to March 1965 or is 
otherwise related to such 
service?  

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen a 
previously denied claim of entitlement to 
service connection for a back disorder, 
on the basis of all the evidence on file 
and all governing legal authority, 
including Hodge, supra, the VCAA, and 
38 C.F.R. § 3.655, as applicable.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
inclusive of 38 C.F.R. § 3.655, as 
applicable.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



